Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5,7-12,14-18,20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art is silent in teaching a method comprising: determining, by one or more processors, a level of focus of a user when providing a hand motion with respect to a virtual keyboard, using data from at least one sensor including an image sensor communicably coupled to the one or more processors, the data indicative of a gaze or face direction of the user relative to a position of the virtual keyboard, wherein determining the level of focus of the user when providing the hand motion includes determining, by the one or more processors, a speed of the hand motion using the data acquired by the image sensor; detecting, by the one or more processors via the image sensor, an input to the virtual keyboard based on the hand motion; determining, by the one or more processors, weight of a language model according to the data indicative of the gaze or face direction of the user relative to the position of the virtual keyboard; and modifying, by the one or more processors, the detected input according to the determined weight of the language model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198